Citation Nr: 1740175	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-19 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from December 1969 through April 1970, and from September 2004 through January 2006.  The Veteran has addition periods of reserve service with the Army Nation Guard, from October 1969 through June 2007. 

This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions dated in August 2011 and February 2012 by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Albuquerque, New Mexico (hereinafter Agency of Original Jurisdiction ("AOJ")).

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing, held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  In a July 2015 decision, the Board remanded the Veteran's appeal to the AOJ for further development.  Specifically, the Board directed the AOJ to obtain an addendum medical opinion, addressing the etiology of the Veteran's bilateral foot disability, and to obtain updated VA treatment records.  A review of the claims file indicates that the requested development has been completed, and the appeal has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has current bilateral pes planus disability, which first occurred during a period of ACDUTRA service, and gradually worsened as a result of his physical training and his work duties during his periods of ACDUTRA and INACDUTRA service from 1969 to 2007.



CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability, to include pes planus, has been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that the Veteran's service treatment records have been obtained, as have the Veteran's post-service VA medical records, and any identified private treatment records. Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Furthermore, the Board is granting in full the benefit sought on appeal.  As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001). 

Governing Laws and Regulations for Service Connection

The Veteran currently seeks entitlement to service connection for a bilateral foot disability.  In statements to the Board, the Veteran contends he developed a bilateral pes planus during his military service.  The Veteran contends this condition was a direct result of his marching duties and other exertional training exercises. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training ("ACDUTRA"), or from injury incurred or aggravated while performing inactive duty for training ("INACDUTRA"). 38 U.S.C.A. §§ 101(24), 106, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106 (d); 38 C.F.R. § 3.6 (e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Id.   

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175.
The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based upon a review of the Veteran's longitudinal medical records, and after resolving all doubt in the Veteran's favor, the Board finds the Veteran is entitled to service connection for a bilateral foot disorder, to include pes planus.  Specifically, the Board finds sufficient medical and lay evidence which supports service connection for a bilateral foot disability, to include pes planus, by way of incurrence in the line of duty during his various periods of ACDUTRA and INACDUTRA from 1969 through 2007. 

As to the first element of service connection, the Board finds the Veteran has a current diagnosis for bilateral pes planus and bilateral degenerative arthritis. Therefore, the Board finds the Veteran has satisfied the first element of service connection, the existence of a current low bilateral foot disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

As to the second element, the Board finds the Veteran's service medical records document an in-service occurrence of a bilateral foot disability during the Veteran's ACDUTRA service.  During the timeframe of the Veteran's service in the Army National Guard, the first reported instance of foot pain or trouble occurred during a May 1982 examination for ACDUTRA service.  At the time of this examination, the Veteran had reported a subjective history of bilateral foot pain.  Following a physical examination of the Veteran, he was noted to have a diagnosed disability of bilateral pes planus, which was described as "asymptomatic."  Thereafter, the Veteran continued to report bilateral foot pains during his periodic medical evaluations.  

These consistent reports of bilateral foot pain provide circumstantial evidence that his pes planus was chronic in nature, and that it generally worsened with his ACDUTRA service and physical duties.  The Board further observes that the Veteran was subsequently diagnosed with "moderate" bilateral pes planus during a May 1986 examination.  This documented progression, from "asymptomatic" to "moderate" in severity, further suggests that the Veteran's disability worsened gradually over his years of ACDUTRA service.  

The Board observes that the Veteran was not observed or noted to have any foot disability during his entrance to military service.  Specifically, his March 1970 entrance examination was absent for any subjective or clinical reports of any bilateral foot condition or symptom.  Thus, the fact that the Veteran's subsequent service medical records document an in-service occurrence of bilateral pes planus, and later worsening of the condition and symptoms, is sufficient evidence to support a finding that the Veteran developed a bilateral pes planus disability during his ACDUTRA service. 

With regard to a nexus, there is probative medical and lay evidence of a nexus or link between the Veteran's current bilateral pes planus disability, and his physical training and work duties during his periods of ACDUTRA and INACDUTRA.  Holton, 557 F.3d at 1366.  See also 38 U.S.C. § 101; 38 C.F.R. §§ 3.1, 3.6(a), 3.303(a), (d).  As discussed above, the Veteran's service medical records indicate the Veteran was first diagnosed with an "asymptomatic" bilateral pes planus disability, which gradually, overtime, worsened in severity.  These in-service examinations indicate that the Veteran's symptoms progressed, suggesting a chronic foot disability began during his ACDUTRA service.  Furthermore, this finding of a chronic disability is supported by additional evidence of treatment for continuous foot pain and the Veteran's credible lay statements regarding increased pain from the physical requirements of his ACDUTRA service.  See Barr, 21 Vet. App. at 309.  

In granting the Veteran entitlement to service connection, the Board is award the evidentiary record contains a negative nexus opinion from the March 2016 VA examination.  Specifically, the examiner opined the Veteran was not entitled to service connection for pes planus because the only notation of this condition was made during a 1982 examination and it was found to be "asymptomatic."  However, the Board finds this conclusion is not an accurate reflection of the Veteran's medical records.  As discussed above, the Veteran was first observed to have a bilateral pes planus disability during a May 1982 examination.  Thereafter, the Veteran reported continuing foot trouble, during periodic examinations including one dated May 1986.  During this May 1986 examination, the Veteran was noted to have "moderate" pes planus.  This increase, from asymptomatic, to moderate, suggests the Veteran's disability worsened. 

Although the May 2016 VA examiner did not discuss this May 1986 examination, he did rationalize that the Veteran's pes planus disability was less likely than not incurred or aggravated during ACDUTRA/INACDUTRA service because the Veteran's civilian career required him to be on his feet for long hours of the day.  The Board finds this rationalization to be purely speculative.  First, the Board finds no evidence in the record which supports this conclusion.  At no point during the period on appeal did the Veteran report working in such an environment, nor did the Veteran make any statements suggesting his civilian occupation required prolonged standing and/or walking.  Thus, the Board is left to conclude that this rationalization is based upon a theory and/or pure speculation on the part of the examiner.  As this conclusion is not supported by any citations or rationale, the Board finds it is entitled to little weight.  

Moreover, the conclusion that the Veteran's pes planus were caused or aggravated by his civilian activities overlooks the Veteran's consistent and credible reports of continuous pain and foot trouble during his military service.  Specifically, the Veteran has asserted that he experienced foot pain and trouble throughout his ACDUTRA/INACDUTA service due to the physical activity requirements and marching exercises of his service.  The Board additionally notes, that contrary to the March 2016 VA examiner's opinion, the service medical records do contain reports of foot trouble and pain.  For example, the Veteran reported right foot pain due to blisters he sustained during a marching exercise in October 1999.  There are additional records of treatment for foot pain following a slip and fall accident in June 1998.  Therefore, the Board finds the March 2016 examiner's conclusion and rationale failed to properly consider and address relevant evidence of treatment for foot pain during the Veteran's military service.  See Mariano v. Principi, 17, Vet. App. 305, 312 (2003)(holding a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant  information). 

Lastly, the Board finds closer inspection of the May 2016 VA examination and medical opinion provides support for finding that the Veteran's bilateral pes planus developed gradually throughout his military service.  Specifically, the examiner cites to a June 2001 x-ray of the Veteran's bilateral feet which reported degenerative arthritis changes throughout the right and left foot.  Based upon the examiner's review of this radiograph, and the interpreting radiologist, the examiner opined that the degree of degenerative changes reported in the Veteran's bilateral foot were suggestive of a chronic injury and were not caused by the Veteran's recent, non-duty, traumatic injury.  The March 2016 examiner specifically concluded that this chronic level of degenerative changes in the Veteran's bilateral feet were more likely related to chronic use of the feet in physical activity.  

The Board finds this portion of the March 2016 medical opinion to be probative evidence in favor of granting service connection.  This conclusion is consistent with the Veteran's service medical records, which document a consistent and continuous report of foot trouble and pain, following his initial notation for asymptomatic bilateral pes planus and the subsequent diagnosis for "moderate" pes planus during the May 1986 examination. 

However, the Board observes that the May 2016 examiner rationalized that the "chronic" degenerative changes were "just as likely" caused by the Veteran's civilian career as opposed to the Veteran's ACDUTA/INACDUTRA service.  In support of this conclusion, the May 2016 examiner explains that there are no reports of foot pain or injuries in the Veteran's service medical records prior to this June 2001 x-ray.  Once again, the Board finds that the logic and rationale used by the May 2016 examiner is based upon inaccurate facts and overlooks the totality of the evidence.  As noted above, the Veteran's medical records do contain credible reports of foot pain throughout his military service. 

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral pes planus by way of incurrence in the line of duty during his various periods of ACDUTRA and INACDUTRA from 1969 to 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102.


ORDER

Entitlement to service connection for a bilateral foot disability, to include pes planus, is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


